Title: David McClure to James Madison, 6 February 1834
From: McClure, David
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Philada
                                
                                Febr 6th 1834
                            
                        
                         
                        The interest you have always manifested in the interesting Subject of education induces me to send you a
                            System for the Girard College. Permit me respectfully to solicit your opinion of the same, which may subserve to advance
                            this highly important cause. Very respectfully yours
                        
                        
                            
                                David McClure
                            
                        
                    